RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1498-17T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

          Plaintiff-Respondent,

v.

C.T.W.,

          Defendant-Appellant,

and

M.H.,

     Defendant.
_________________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF T.S.W., a Minor.
_________________________________________

                   Submitted October 29, 2018 – Decided November 5, 2018

                   Before Judges Sabatino and Haas.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Mercer County,
                   Docket No. FG-11-0010-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Cecilia M.E. Lindenfelser, Designated
            Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Nicholas Logothetis, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith A. Pollock, Deputy Public
            Defender, of counsel; Karen A. Lodeserto, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant C.T.W. 1 appeals from the Family Part's November 9, 2017

order in this guardianship case terminating her parental rights to her daughter,

T.S.W. We affirm.

      Defendant's involvement with the Division of Child Protection and

Permanency (the "Division") dates back to her own childhood. She has a long

history of substance abuse, homelessness, mental illness, and domestic violence.

Defendant's parental rights to her other seven children, all of whom are no longer

in her care, have terminated. Tory's biological father, M.H., has not been

significantly involved in her life and he did not appeal the trial court's


1
  We use initials for the parties and their family members in order to protect the
identity of the minor child, who we shall refer to by the fictitious name "Tory."
See R. 1:38-3(d)(12).
                                                                          A-1498-17T4
                                        2
termination of his own parental rights.

      Defendant left Tory at the hospital at her birth in July 2004. They have

never lived together for any significant period of time. Following several years

of services attempting reunification, Tory was placed in a group home due to

her serious special needs. Among other things, Tory has exhibited severe

behavioral issues, including sexual aggressiveness, fire-setting, and assaultive

conduct. As of the time of the October 2017 guardianship trial, Tory was a

candidate for select home adoption.           Defendant, meanwhile, continues to

struggle with substance abuse, homelessness, mental illness, and domestic

violence issues.

      At the guardianship trial, the Division's expert testified that defendant,

who had been offered an assortment of services including substance abuse

treatment, counseling, psychiatric evaluations, psychological evaluations,

supervised visits, family team meetings, and transportation, was still not capable

of providing safe parenting for Tory. The expert stressed that Tory needed

permanency, that Tory's placement in a group home was appropriate, and that

given Tory's serious special needs and the mother's own limitations,

reunification could pose a danger to both defendant and Tory.

      After trial, the court terminated the rights of both parents. Defendant


                                                                          A-1498-17T4
                                          3
appeals, arguing that the judge erred by finding the Division had established, by

clear and convincing evidence, the third and fourth prongs of N.J.S.A. 30:4C -

15.1(a). In particular, defendant contends as to prong three the court did not

sufficiently consider alternatives to termination, and, as to prong four, did not

provide a proper analysis of whether termination would cause the child more

harm than good. Defendant does not appeal the court's findings on the first and

second prongs of the statutory test, see N.J.S.A. 30:4C-15.1(a)(1) and (2), nor

does she argue that the Division failed to make reasonable efforts to provide her

with services under prong three. The Law Guardian supports the Division in

advocating the termination of defendant's parental rights.

       When seeking the termination of a parent's rights under N.J.S.A. 30:4C-

15.1(a), the Division has the burden of establishing the following statutory

criteria:

            (1) The child's safety, health or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

                                                                         A-1498-17T4
                                       4
            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a); see also N.J. Div. of Youth &
            Family Servs. v. A.W., 103 N.J. 591, 604-11 (1986)
            (reciting the four controlling standards later codified in
            Title 30).]

      These four statutory factors are not "discrete and separate" but instead,

"they relate to and overlap with one another to provide a comprehensive standard

that identifies a child's best interests." In re Guardianship of K.H.O., 161 N.J.

337, 348 (1999). The Division must prove each of the four factors by clear and

convincing evidence. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527,

554 (2014)(citation omitted).

      The scope of review on appeals from orders terminating parental rights is

limited.   We should uphold the trial court's findings, so long as they are

supported by "adequate, substantial, and credible evidence." Id. at 552 (citation

omitted). The decision should only be reversed or altered on appeal if the trial

court's findings were "so wholly unsupportable as to result in a denial of justice."

N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 511 (2004) (quoting


                                                                            A-1498-17T4
                                         5
In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002)). Likewise, the appellate

court must give considerable deference to the family court judge's expertise and

opportunity to have observed the witnesses firsthand and evaluate their

credibility. R.G., 217 N.J. at 552-53.

      Applying this deferential standard of review to the trial court's decision in

this case, in light of the factual record and the governing law, we affirm the final

judgment, substantially for the reasons expressed in Judge Audrey Peyton

Blackburn's November 9, 2017 oral opinion. We add only a few comments.

      As to prong three of the statute, it is manifest that, as she concedes,

defendant was offered abundant services by the Division. Possible alternative

caretakers of Tory were reasonably ruled out by the Division, particularl y in

light of her special needs. A kinship legal guardianship ("KLG") arrangement

failed.

      Defendant argues that Tory should be placed in a long-term group home.

However, the Division and the trial court reasonably concluded that it was

preferable to terminate defendant's parental rights and allow Tory to be eligible

for adoption by a resource parent who might offer her permanency in a home

with appropriate support system.

      We likewise reject defendant's assertion that the evidence at trial was


                                                                            A-1498-17T4
                                         6
insufficient under prong four, the "best interests" test. The unrefuted expert

proof shows that defendant has developed no meaningful relationship with Tory,

and that defendant is incapable of addressing Tory's needs as a child, let alone

her special needs.

      We also reject, as without merit, defendant's claim that the trial court

exhibited a bias against defendant because she is mentally ill. The evidence in

the record objectively shows that termination would not cause this child more

harm than good. Moreover, defendant failed to appear for the scheduled bonding

evaluation and, at one point, walked out of the trial before it concluded, after

proclaiming that "[w]hatever they want to do with [Tory], they could do."

      The inescapable truth is that defendant has had fourteen years to become

a capable parent to this child with special needs. She simply cannot realistically

fulfill that role despite the provision of many services.

      All of defendant's other contentions lack sufficient evidence to warrant

discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1498-17T4
                                         7